

116 S4322 IS: Safely Back to School and Back to Work Act
U.S. Senate
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4322IN THE SENATE OF THE UNITED STATESJuly 27, 2020Mr. Alexander introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo help Americans safely get back to school and back to work, and for other purposes.1.Short title; Table of contents(a)Short titleThis Act may be cited as the Safely Back to School and Back to Work Act.(b)Table of contentsThe table of contents is as follows:Sec. 1. Short title; table of contents.TITLE I—Health provisionsSec. 101. Improving earlier access to diagnostic tests.Sec. 102. Sustained on-shore manufacturing capacity for public health emergencies.Sec. 103. Improving and sustaining State medical stockpiles.Sec. 104. Strengthening the Strategic National Stockpile.Sec. 105. Guidance for States and Indian Tribes on accessing the Strategic National Stockpile.Sec. 106. Modernizing infectious disease data collection.Sec. 107. Centers for Public Health Preparedness.Sec. 108. Telehealth plans.Sec. 109. Protection of human genetic information.Sec. 110. Reagan-Udall Foundation and Foundation for the National Institutes of Health.TITLE II—Education provisionsSec. 201. Simplifying student loan repayment.Sec. 202. Emergency education freedom grants.Sec. 203. Back to Work Child Care grants.Sec. 204. National emergency educational waivers.Sec. 205. Waivers for career, technical, and adult education.Sec. 206. Additional workforce activities.Sec. 207. Workforce recovery and training services.Sec. 208. Impact Aid provisions.Sec. 209. Amendments to education provisions of CARES.IHealth provisions101.Improving earlier access to diagnostic testsSection 319D of the Public Health Service Act (42 U.S.C. 247d–4) is amended by adding at the end the following: (k)Improving diagnostic test, treatment, and vaccine research and development(1)Virus sample accessNot later than 180 days after the date of enactment of this subsection, the Secretary shall, in coordination with the Director of the Centers for Disease Control and Prevention and the Commissioner of Food and Drugs, establish and make publicly available policies and procedures for public and private entities to access samples of specimens containing infectious disease agents, or suitable surrogates or alternatives, as appropriate, that may support the development of products, including the development of diagnostic tests, treatments, or vaccines, to address emerging infectious diseases for biomedical research purposes, and for use to otherwise respond to emerging infectious diseases, as the Secretary determines appropriate.(2)GuidanceThe Secretary shall issue guidance regarding the procedures for carrying out paragraph (1), including—(A)the method for requesting samples of specimens containing infectious disease agents;(B)criteria for sample availability and use of suitable surrogates or alternatives, as appropriate; and(C)information required to be provided in order to receive such samples or suitable surrogates or alternatives. (3)Earlier development of diagnostic testsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may contract with public and private entities, as appropriate, to assist in the immediate and rapid development, validation, and dissemination of diagnostic tests, as appropriate, for purposes of biosurveillance and other immediate public health response activities to address an emerging infectious disease that has significant potential to cause a public health emergency.(4)Capacity planning for supply needsThe Secretary, in coordination with the Commissioner of Food and Drugs and the Director of the Centers for Disease Control and Prevention, shall, as appropriate, consult with medical product manufacturers, suppliers, and other relevant stakeholders, as appropriate, to—(A)identify specific supplies or components needed, including specimen collection and transport materials, reagents, or other supplies related to the development, validation, or administration of a diagnostic test to detect an infectious disease for which an emergency use authorization is in effect under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3);(B)identify projected demand for and availability of such supplies and communicate such information to medical product manufacturers, suppliers, and other relevant stakeholders during a public health emergency; and(C)support activities to increase the availability of such supplies or alternative products that may be appropriately substituted for such supplies during a public health emergency..102.Sustained on-shore manufacturing capacity for public health emergencies(a)In generalSection 319L of the Public Health Service Act (42 U.S.C. 247d–7e) is amended—(1)in subsection (a)(6)(B)—(A)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively;(B)by inserting after clause (iii), the following:(iv)activities to support domestic manufacturing surge capacity of products or platform technologies, including manufacturing capacity and capabilities to utilize platform technologies to provide for flexible manufacturing initiatives;; and(C)in clause (vi) (as so redesignated), by inserting manufacture, after improvement,;(2)in subsection (b)—(A)in the first sentence of paragraph (1), by inserting support for domestic manufacturing surge capacity, after initiatives for innovation,; and(B)in paragraph (2)—(i)in subparagraph (B), by striking and at the end;(ii)by redesignating subparagraph (C) as subparagraph (D); and (iii)by inserting after subparagraph (B), the following:(C)activities to support manufacturing surge capacities and capabilities to increase the availability of existing medical countermeasures and utilize existing novel platforms to manufacture new medical countermeasures to meet manufacturing demands to address threats that pose a significant level of risk to national security; and; (3)in subsection (c)—(A)in paragraph (2)—(i)in subparagraph (C), by striking and at the end;(ii)in subparagraph (D), by striking the period and inserting ; and; and(iii)by adding at the end the following:(E)promoting domestic manufacturing surge capacity and capabilities for countermeasure advanced research and development, including facilitating contracts to support flexible or surge manufacturing.;(B)in paragraph (4)—(i)in subparagraph (B)—(I)in clause (iii), by striking and at the end;(II)in clause (iv), by striking the period and inserting ; and; and(III)by adding at the end the following:(v)support and maintain domestic manufacturing surge capacity and capabilities, including through contracts to support flexible or surge manufacturing, to ensure that additional production of countermeasures is available in the event that the Secretary determines there is such a need for additional production.;(ii)in subparagraph (D)—(I)in clause (ii), by striking and at the end;(II)by redesignating clause (iii) as clause (iv); and(III)by inserting after clause (ii) the following:(iii)research to advance manufacturing capacities and capabilities for medical countermeasures and platform technologies that may be utilized for medical countermeasures; and; and(iii)in subparagraph (E), by striking clause (ix); and(C)in paragraph (7)(C)(i), by striking up to 100 highly qualified individuals, or up to 50 percent of the total number of employees, whichever is less, and inserting 75 percent of the total number of employees;(4)in subsection (e)(1)—(A)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and(B)by inserting after subparagraph (A), the following:(B)Temporary flexibilityDuring a public health emergency under section 319, the Secretary shall be provided with an additional 60 business days to comply with information requests for the disclosure of information under section 552 of title 5, United States Code, related to the activities under this section (unless such activities are otherwise exempt under subparagraph (A)).; and(5)in subsection (f)—(A)in paragraph (1), by striking Not later than 180 days after the date of enactment of this subsection and inserting Not later than 180 days after the date of enactment of the Safely Back to School and Back to Work Act; and(B)in paragraph (2), by striking Not later than 1 year after the date of enactment of this subsection and inserting Not later than 1 year after the date of enactment of the Safely Back to School and Back to Work Act.(b)Medical Countermeasure Innovation PartnerThe restrictions under section 202 of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), or any other provision of law imposing a restriction on salaries of individuals related to a previous appropriation to the Department of Health and Human Services, shall not apply with respect to salaries paid pursuant to an agreement under the medical countermeasure innovation partner program under section 319L(c)(4)(E) of the Public Health Service Act (42 U.S.C. 247d–7e(c)(4)(E)). 103.Improving and sustaining State medical stockpilesSection 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) is amended by adding at the end the following:(i)Improving and maintaining State medical stockpiles(1)In generalThe Secretary, acting through the Assistant Secretary for Preparedness and Response, shall award grants, contracts, or cooperative agreements to eligible entities to maintain a stockpile of appropriate drugs, vaccines and other biological products, medical devices, and other medical supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, medical devices, and diagnostic tests) to be used during a public health emergency declared by the Governor of a State or by the Secretary under section 319, or a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, in order to support the preparedness goals described in paragraphs (2), (3), and (8) of section 2802(b). (2)Eligible entities(A)In generalTo be eligible to receive an award under paragraph (1), an entity shall—(i)be a State or consortium of States that is a recipient of an award under section 319C–1(b); and(ii)prepare, in consultation with appropriate health care providers and health officials within the State or consortium of States, and submit to the Secretary an application that contains such information as the Secretary may require, including a plan for the State stockpile and a description of the activities such entity will carry out under the agreement, consistent with the requirements of paragraph (3).(B)LimitationThe Secretary may make an award under this subsection to not more than one eligible entity in each State.(C)Supplement not supplantAwards, contracts, or grants awarded under this subsection shall supplement, not supplant, the reserve amounts of medical supplies procured by and for the Strategic National Stockpile under subsection (a). (D)Administrative expensesNot more than 5 percent of amounts received by an entity pursuant to an award under this subsection may be used for administrative expenses. (E)ClarificationAn eligible entity receiving an award under this subsection may assign a lead entity to manage the State stockpile, which may be a recipient of an award under section 319C–2(b).(F)Requirement of matching funds(i)In generalSubject to clause (ii), the Secretary may not make an award under this subsection unless the applicant agrees, with respect to the costs to be incurred by the applicant in carrying out the purpose described in this subsection, to make available non-Federal contributions toward such costs in an amount equal to—(I)for each of fiscal years 2023 and 2024, not less than $1 for each $10 of Federal funds provided in the award; (II)for each of fiscal years 2025 and 2026, not less than $1 for each $5 of Federal funds provided in the award; and (III)for fiscal year 2027 and each fiscal year thereafter, not less than $1 for each $3 of Federal funds provided in the award.(ii)Waiver(I)In generalThe Secretary may, upon the request of a State, waive the requirement under clause (i) in whole or in part if the Secretary determines that extraordinary economic conditions in the State in the fiscal year involved or in the previous fiscal year justify the waiver.(II)Applicability of waiverA waiver provided by the Secretary under this subparagraph shall apply only to the fiscal year involved. (3)Stockpiling activities and requirementsA recipient of a grant, contract, or cooperative agreement under this subsection shall use such funds to carry out the following: (A)Maintaining a stockpile of appropriate drugs, vaccines and other biological products, medical devices, and other supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, medical devices, and diagnostic tests) to be used during a public health emergency in such numbers, types, and amounts as the State determines necessary, consistent with such State’s stockpile plan. Such a recipient may not use funds to support the stockpiling of countermeasures as defined under subsection (c), unless the eligible entity provides justification for maintaining such products and the Secretary determines such appropriate and applicable.(B)Deploying the stockpile as required by the State to respond to an actual or potential public health emergency.(C)Replenishing and making necessary additions or modifications to the contents of such stockpile or stockpiles, including to address potential depletion.(D)In consultation with Federal, State, and local officials, take into consideration the availability, deployment, dispensing, and administration requirements of medical products within the stockpile.(E)Ensuring that procedures are followed for inventory management and accounting, and for the physical security of the stockpile, as appropriate.(F)Reviewing and revising, as appropriate, the contents of the stockpile on a regular basis to ensure that to the extent practicable, advanced technologies and medical products are considered.(G)Carrying out exercises, drills, and other training for purposes of stockpile deployment, dispensing, and administration of medical products, and for purposes of assessing the capability of such stockpile to address the medical supply needs of public health emergencies of varying types and scales, which may be conducted in accordance with requirements related to exercises, drills, and other training for recipients of awards under section 319C–1 or 319C–2, as applicable.(H)Carrying out other activities as the State determines appropriate, to support State efforts to prepare for, and respond to, public health threats.(4)State plan coordinationThe eligible entity under this subsection shall ensure appropriate coordination of the State stockpile plan developed pursuant to paragraph (2)(A)(ii) and the plans required pursuant to section 319C–1.(5)Guidance for StatesNot later than 180 days after the date of enactment of this subsection, the Secretary, acting through the Assistant Secretary for Preparedness and Response, shall issue guidance for States related to maintaining and replenishing a stockpile of medical products. The Secretary shall update such guidance as appropriate. (6)Assistance to StatesThe Secretary shall provide assistance to States, including technical assistance, as appropriate, to maintain and improve State and local public health preparedness capabilities to distribute and dispense medical products from a State stockpile.(7)Coordination with the Strategic National StockpileEach recipient of an award under this subsection shall ensure that the State stockpile plan developed pursuant to paragraph (2)(A)(ii) contains such information as the Secretary may require related to current inventory of supplies maintained pursuant to paragraph (3), and any plans to replenish such supplies, or procure new or alternative supplies. The Secretary shall use information obtained from State stockpile plans to inform the maintenance and management of the Strategic National Stockpile pursuant to subsection (a).(8)Performance and accountability(A)In generalThe Secretary, acting through the Assistant Secretary for Preparedness and Response, shall develop and implement a process to review and audit entities in receipt of an award under this subsection, including by establishing metrics to ensure that each entity receiving such an award is carrying out activities in accordance with the applicable State stockpile plan. The Secretary may require entities to—(i)measure progress toward achieving the outcome goals; and(ii)at least annually, test, exercise, and rigorously evaluate the stockpile capacity and response capabilities of the entity, and report to the Secretary on the results of such test, exercise, and evaluation, and on progress toward achieving outcome goals, based on criteria established by the Secretary.(B)Notification of failureThe Secretary shall develop and implement a process to notify entities that are determined by the Secretary to have failed to meet the requirements of the terms of an award under this subsection. Such process shall provide such entities with the opportunity to correct such noncompliance. An entity that fails to correct such noncompliance shall be subject to subparagraph (C).(C)Withholding of certain amounts from entities that fail to achieve benchmarks or submit State stockpile planBeginning with fiscal year 2022, and in each succeeding fiscal year, the Secretary shall withhold from each entity that has failed substantially to meet the terms of an award under this subsection for at least 1 of the 2 immediately preceding fiscal years (beginning with fiscal year 2022), the amount allowed for administrative expenses described in described in paragraph (2)(D).(9)Authorization of appropriationsFor the purpose of carrying out this subsection, there are authorized to be appropriated $1,000,000,000 for each of fiscal years 2021 through 2030, to remain available until expended..104.Strengthening the Strategic National StockpileSection 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) is amended—(1)in subsection (a)—(A)in paragraph (2)(A), by adding and the contracts issued under paragraph (5) after paragraph (1);(B)in paragraph (3)(F), by striking Secretary of Homeland Security and inserting Secretary of Health and Human Services, in coordination with or at the request of, the Secretary of Homeland Security,;(C)by redesignating paragraph (5) as paragraph (6);(D)by inserting after paragraph (4) the following:(5)Surge capacityThe Secretary, in maintaining the stockpile under paragraph (1) and carrying out procedures under paragraph (3), may— (A)enter into contracts or cooperative agreements with vendors for procurement, maintenance, and storage of reserve amounts of drugs, vaccines and other biological products, medical devices, and other medical supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, medical devices, and diagnostic tests in the stockpile), under such terms and conditions (including quantity, production schedule, maintenance costs, and price of product) as the Secretary may specify, including for purposes of— (i)maintenance and storage of reserve amounts of products intended to be delivered to the ownership of the Federal Government under the contract, which may consider costs of shipping, or otherwise transporting, handling, storage, and related costs for such product or products; and(ii)maintaining domestic manufacturing capacity of such products to ensure additional reserved production capacity of such products is available, and that such products are provided in a timely manner, to be delivered to the ownership of the Federal Government under the contract and deployed in the event that the Secretary determines that there is a need to quickly purchase additional quantities of such product; and (B)promulgate such regulations as the Secretary determines necessary to implement this paragraph.; and(E)in subparagraph (A) of paragraph (6), as so redesignated—(i)in clause (viii), by striking ; and and inserting a semicolon;(ii)in clause (ix), by striking the period and inserting ; and; and(iii)by adding at the end the following:(x)an assessment of the contracts or cooperative agreements entered into pursuant to paragraph (5).; and(2)in subsection (c)(2)(C), by striking on an annual basis and inserting not later than March 15 of each year. 105.Guidance for States and Indian tribes on accessing the Strategic National StockpileNot later than 15 days after the date of enactment of this Act, for purposes of the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, with respect to COVID–19, the Secretary of Health and Human Services shall issue guidance to clarify the processes by which the Secretary of Health and Human Services provides Federal assistance through the Strategic National Stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) to States, localities, territories, and Indian tribes and tribal organizations (as defined under section 4 of the Indian Self-Determination and Education Assistance Act). Such guidance shall include information related to processes by which to request access to medical supplies in the Strategic National Stockpile and factors considered by the Secretary of Health and Human Services when making distribution decisions. 106.Modernizing infectious disease data collection(a)Improving infectious disease data collectionSection 319D of the Public Health Service Act (42 U.S.C. 247d–4) is amended—(1)in subsection (c)—(A)in paragraph (3)(A)(iv), by inserting (such as commercial, academic, and other hospital laboratories) after clinical laboratories;(B)in paragraph (5)—(i)in subparagraph (A)—(I)in the matter preceding clause (i), by striking and operating and inserting , operating, and updating;(II)in clause (iv), by striking and at the end;(III)in clause (v), by striking the period and inserting ; and; and(IV)by adding at the end the following:(vi)integrate and update applicable existing Centers for Disease Control and Prevention data systems and networks in collaboration with State, local, tribal, and territorial public health officials, including public health surveillance and disease detection systems.; and(ii)in subparagraph (B)—(I)in clause (i), by inserting and 60 days after the date of enactment of the Safely Back to School and Back to Work Act after Innovation Act of 2018;(II)in clause (ii), by inserting epidemiologists, clinical microbiologists, pathologists and laboratory experts, experts in health information technology, privacy, and data security after forecasting);; and(III)in clause (iii)—(aa)in subclause (V), by striking and at the end;(bb)in subclause (VI), by striking the period; and(cc)by adding at the end the following:(VII)strategies to integrate laboratory and epidemiology systems and capabilities to conduct rapid and accurate laboratory tests;(VIII)strategies to improve the collection and reporting of appropriate, aggregated, deidentified demographic data to inform responses to public health emergencies, including identification of at-risk populations and to address health disparities; and(IX)strategies to improve the electronic exchange of health information between State and local health departments and health care providers and facilities to improve public health surveillance.; and(C)in paragraph (6)—(i)in subparagraph (A)—(I)in clause (iii)—(aa)in subclause (III), by striking and at the end;(bb)in subclause (IV), by inserting , including the ability to conduct and report on rapid and accurate laboratory testing during a public health emergency before the semicolon; and(cc)by adding at the end the following: (V)improve coordination and collaboration, as appropriate, with other Federal departments; and(VI)implement applicable lessons learned from recent public health emergencies to address gaps in situational awareness and biosurveillance capabilities, including an evaluation of ways to improve the collection and reporting of aggregated, deidentified demographic data to inform public health preparedness and response;(II)in clause (iv), by striking and at the end;(III)in clause (v), by striking the period and inserting including a description of how such steps will further the goal of improving awareness of and timely responses to emerging infectious disease threats; and; and(IV)by adding at the end the following:(vi)identifies and demonstrates measurable steps the Secretary will take to further develop and integrate infectious disease detection, including expanding capabilities to conduct rapid and accurate diagnostic laboratory testing during a public health emergency, and improve coordination and collaboration with State, local, Tribal, and territorial public health officials, clinical laboratories (including commercial, hospital and academic laboratories), and other entities with expertise in public health surveillance.; and(ii)by redesignating subparagraph (B) as subparagraph (C); and(iii)by inserting after subparagraph (A), the following:(B)Reports(i)In generalNot later than 1 month after date of enactment of the Safely Back to School and Back to Work Act, and as provided for in clause (ii), the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the status of the Department of Health and Human Services’ biosurveillance modernization and assessment progress with respect to emerging infectious disease threats.(ii)Additional reportsDuring the 2-year period beginning on the date of enactment of the Safely Back to School and Back to Work Act, the Secretary shall provide additional reports under clause (i) every 90 days after the submission of the initial report under such clause. The Secretary shall provide such reports annually thereafter. The Secretary may provide such additional reports less frequently, but not less frequently than every 180 days, during an ongoing public health emergency or another significant infectious disease outbreak.;(2)in subsection (d)—(A)in paragraph (2)(C), by inserting , including any public-private partnerships entered into to improve such capacity before the semicolon; and(B)in paragraph (3)—(i)in subparagraph (B), by striking and at the end;(ii)in subparagraph (C), by striking the period and inserting ; and; and(iii)by adding at the end the following:(D)may establish, enhance, or maintain a system or network for the collection of data to provide for early detection of infectious disease outbreaks, near real-time access to relevant electronic data and integration of electronic data and information from public health and other appropriate sources, such as laboratories, hospitals, and epidemiology systems, to enhance the capability to conduct rapid and accurate diagnostic laboratory tests to provide for disease detection.;(3)in subsection (f)(1)(A), by inserting pathologists, clinical microbiologists, laboratory professionals, epidemiologists, after forecasting),; and(4)in subsection (h), by adding at the end the following: Such evaluation shall include identification of any gaps in biosurveillance and situational awareness capabilities identified related to recent public health emergencies, any immediate steps taken to address such gaps, and any long-term plans to address such gaps, including steps related to activities authorized under this section..(b)National health security strategySection 2802(b)(2) of the Public Health Service Act (42 U.S.C. 300hh–1(b)(2)) is amended—(1)in subparagraph (A), by inserting such as by integrating laboratory and epidemiology systems and capability to conduct rapid and accurate laboratory tests, after detection, identification,; and(2)in subparagraph (B), by inserting laboratory testing, after services and supplies,.(c)Epidemiology-Laboratory capacity grantsSection 2821(a) of the Public Health Service Act (42 U.S.C. 300hh–31(a)) is amended—(1)in paragraph (3), by striking and;(2)in paragraph (4), by striking the period and inserting ; and; and(3)by adding at the end the following:(5)supporting activities of State and local public health departments related to biosurveillance and disease detection, which may include activities related to section 319D, as appropriate..107.Centers for public health preparedness(a)In generalSubpart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 319F–4 the following:319F–5.Centers for public health preparedness(a)In generalThe Secretary may award grants, contracts, or cooperative agreements to institutions of higher education or other nonprofit private entities for the establishment or support of a network of regional centers for public health preparedness (referred to in this section as Centers).(b)Use of fundsCenters established or supported under this section shall—(1)advance the awareness of public health officials, health care professionals, and the public, with respect to information and research related to public health preparedness and response, including for chemical, biological, radiological, and nuclear threats, including emerging infectious diseases, and epidemiology of emerging infectious diseases;(2)identify and translate promising research findings or practices into evidence-based practices to inform preparedness for, and responses to, a chemical, biological, radiological, or nuclear agent, including naturally occurring infectious diseases;(3)expand activities, including through public-private partnerships, as appropriate, related to public health preparedness and response, including participation in drills and exercises and training public health experts, as appropriate; and(4)provide technical assistance and expertise, as applicable, during public health emergencies, including for emerging infectious disease threats, which may include identifying and communicating evidence on the impacts of such threats on at-risk populations.(c)RequirementsTo be eligible for an award under this section, an entity shall submit to the Secretary an application containing such information as the Secretary may require, including a description of how the entity will—(1)coordinate activities with State, local, and tribal health departments, hospitals, and health care coalitions, including recipients of awards under section 319C–1, 319C–2, or 319C–3, in order to improve preparedness, integrate capabilities and functions, and reduce duplication; and(2)prioritize efforts to implement evidence-based practices to improve public health preparedness and reduce the spread of emerging infectious disease threats.(d)Distribution of awardsIn awarding grants, contracts, or cooperative agreements under this section, the Secretary shall support not fewer than 10 regional centers for public health preparedness, subject to the availability of appropriations.(e)AuthorizationFor purposes of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2021 through 2025..(b)Conforming changesSection 319F of the Public Health Service Act (42 U.S.C. 247d–6) is amended—(1)by striking subsection (d); and(2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively.108.Telehealth plans(a)PHSATitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended—(1)in section 2722(c) (42 U.S.C. 300gg–21(c)), by adding at the end the following:(4)Telehealth benefits(A)In generalThe requirements of subparts I and II (except section 2704 (relating to the prohibition of preexisting condition exclusions or other discrimination based on health status), section 2705 (relating to prohibition of discrimination against individual participants and beneficiaries based on health status), section 2712 (relating to prohibition of rescissions); and section 2726 (relating to parity in mental health or substance use disorder benefits) and as provided by the Secretary in guidance) shall not apply to any group health plan (or group health insurance coverage) offered by a large employer in relation to its provision of excepted benefits described in section 2791(c)(5) if the benefits—(i)are provided in accordance with guidance issued by the Secretary; and(ii)are made available only to employees (and dependents of such employees) who are not eligible for another group health plan or group health insurance coverage offered by the employer offering such benefits described in section 2791(c)(5).(B)SunsetThis paragraph shall have no force or effect with respect to plan years beginning on or after the later of—(i)January 1, 2022; or(ii)the date on which the public health emergency declared by the Secretary under section 319, on January 31, 2020, with respect to COVID–19 ends.; and(2)in section 2791(c) (42 U.S.C. 300gg–91(c)), by adding at the end the following:(5)Benefits for telehealth services only(A)In generalBenefits for telehealth services and other remote care services only, as specified in the guidance entitled, FAQs about Families First Coronavirus Response Act and Coronavirus Aid, Relief, and Economic Security Act Implementation Part 43, issued by the Secretary, the Secretary of Labor, and the Secretary of the Treasury on June 23, 2020 (or any successor guidance).(B)SunsetThis paragraph shall have no force or effect with respect to plan years beginning on or after the later of—(i)January 1, 2022; or(ii)the date on which the public health emergency declared by the Secretary under section 319, on January 31, 2020, with respect to COVID–19 ends..(b)Application under ERISA and the IRCSection 2722(c)(4) of the Public Health Service Act (as amended by subsection (a)) shall apply to group health plans and health insurance issuers providing health insurance coverage in connection with group health plans pursuant to part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181 et seq.), and pursuant to chapter 100 of subtitle K of the Internal Revenue Code of 1986, as though such section 2722(c)(4) were included in such part and such chapter, respectively. (c)ImplementationThe Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury may implement the provisions of this section, including the amendments made by this section, through sub-regulatory guidance, program instruction, or otherwise. 109.Protection of human genetic information(a)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services shall ensure that no person may collect, store, analyze, disseminate, or otherwise make use of, or benefit from, any human genetic information collected as a result of diagnostic and serologic testing for COVID–19, for any incidental use, or any reason other than such diagnostic or serologic testing, except with the express, written, informed consent of the individual being tested.(b)EnforcementAny person who violates subsection (a) shall be subject to a civil monetary penalty of not more than $100 for each such violation.(c)DefinitionsIn this section—(1)the term genetic information has the meaning given such term in section 160.103 of title 45, Code of Federal Regulations (or any successor regulations); and(2)the term incidental means any action taken by any person, directly or indirectly, to obtain genetic information from an individual, for any purpose, other than the purpose specifically authorized by the living individual from whom the specimen has its biological origin or another designated individual if the individual is a minor or is incapacitated, or if the individual is deceased, the individual’s next of kin. 110.Reagan-Udall Foundation and Foundation for the National Institutes of Health(a)Reagan-Udall Foundation for the Food and Drug AdministrationSection 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) is amended by striking $500,000 and not more than $1,250,000 and inserting $1,250,000 and not more than $5,000,000.(b)Foundation for the National Institutes of HealthSection 499(l) of the Public Health Service Act (42 U.S.C. 290b(l)) is amended by striking $500,000 and not more than $1,250,000 and inserting $1,250,000 and not more than $5,000,000. IIEducation provisions201.Simplifying student loan repayment(a)In generalSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended—(1)in subsection (d)(1)—(A)in subparagraph (D), by striking and after the semicolon; (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:(F)notwithstanding any other provision of law, in the case of a loan described in subsection (a) that enters repayment on or after October 1, 2020, or for which a borrower seeks to change to a different repayment plan on or after October 1, 2020, only a repayment plan described in subsection (r).; and(2)by adding at the end the following:(r)Repayment(1)In generalFor loans described under subsection (a) that enter repayment on or after October 1, 2020, or for which the borrower seeks to change to a different repayment plan on or after October 1, 2020, only the following repayment options shall be made available:(A)A standard repayment plan, with a fixed annual repayment amount paid over a fixed period of time, not to exceed 10 years.(B)An income determined repayment plan, with an annual repayment amount in the amount determined in accordance with paragraph (2).(2)Income determined repayment plans(A)In generalAn income determined repayment plan under paragraph (1)(B) shall require a borrower to pay an amount equal to 10 percent of the result obtained by calculating, on at least an annual basis, the amount by which— (i)the borrower’s, and the borrower’s spouse's (if applicable), adjusted gross income; exceeds (ii)150 percent of the poverty line applicable to the borrower’s family size as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)).(B)Exceptions(i)Reduction for certain borrowersFor a borrower, and the borrower’s spouse (if applicable), whose adjusted gross income exceeds 800 percent of the poverty line applicable to the borrower’s family size as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), the percentage amount calculated under subparagraph (A)(ii) shall decrease by 5 percent for each percentage point that the borrower’s adjusted gross income exceeds 800 percent until the percentage amount calculated under subparagraph (A)(ii) is zero.(ii)Unavailability to certain borrowersThe plan described in paragraph (1)(B) shall not be available to the borrower of a Federal Direct PLUS Loan made on behalf of a dependent student or a Federal Direct Consolidation Loan, if proceeds of such loan were used to discharge the liability on such Federal Direct PLUS Loan or a Federal PLUS Loan made under part B on behalf of a dependent student.(C)Repayment periodThe amount of time a borrower is permitted to repay such loans under paragraph (1)(B) may exceed 10 years.(D)Loan forgiveness(i)In generalThe Secretary shall repay or cancel any outstanding balance of principal and interest due on any loan repaid under the repayment plan described under paragraph (1)(B)—(I)for any undergraduate borrower who has made payments under such plan for 20 years; or(II)for any graduate borrower who has made payments under such plan for 25 years.(ii)LimitationAny period of time in which a borrower is in delinquency or default shall not count toward the repayment or cancellation described in clause (i).(3)Monthly paymentsThe Secretary shall determine the borrower’s monthly payment obligation to satisfy the payment amount determined in accordance with subparagraphs (A) or (B) of paragraph (1).(4)Borrower choiceA borrower who is repaying a loan under paragraph (1)(B) may elect, at any time, to terminate repayment pursuant to the income determined repayment plan and repay such loan under the standard repayment plan under paragraph (1)(A)..(b)Public service loan forgiveness rules for income-Determined repayment plansSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—(1)in paragraph (1)(A)—(A)in clause (iii), by striking or after the semicolon;(B)in clause (iv), by striking ; and and inserting ; or; and(C)by adding at the end the following:(v)payments under an income determined repayment plan or a standard repayment plan under subsection (r), except as provided in paragraph (3); and; (2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(3)by inserting after paragraph (2) the following:(3)Exception(A)In generalTo be eligible for loan cancellation under this subsection, a borrower who elects an income determined repayment plan under subsection (r) shall remain in such plan for the duration of repayment until such loan is cancelled. (B)Required notification and acknowledgment(i)NotificationIf a borrower who has elected an income determined repayment plan under subsection (r) subsequently indicates that the borrower wishes to change repayment plans, the Secretary shall notify the borrower that changing repayment plans will cause any monthly payments made prior to such change to not qualify toward the 120 monthly payments required for loan cancellation under this subsection. (ii)AcknowledgmentThe Secretary shall require acknowledgment of receipt of the notification under clause (i) from any borrower who has elected an income determined repayment plan under subsection (r) and subsequently indicates that the borrower wishes to change repayment plans..(c)Certification(1)In generalNotwithstanding any other provision of law, a borrower of a loan made, insured, or guaranteed under part B or D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.; 1087a et seq.) wishing to enter into an income determined repayment plan, as defined in section 455(r) of the Higher Education Act of 1965 (20 U.S.C. 1087e(r)) may self-certify that the borrower is unemployed for the purposes of determining a zero payment.(2)TerminationThis subsection shall have no effect after December 31, 2020.(3)Audit(A)In generalNot later than December 31, 2021, the Secretary of Education shall select a portion of borrowers who self certify under paragraph (1) in order to determine the validity of those self-certifications.(B)NoticeThe Secretary of Education shall inform each borrower who selects to self certify under paragraph (1) that the Secretary may audit the borrower's self-certification.(4)ExemptionNotwithstanding any other provisions of law, the provisions of this section shall not be subject to negotiated rulemaking as defined in section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a). 202.Emergency education freedom grants(a)DefinitionsIn this section:(1)Eligible scholarship-granting organizationThe term eligible scholarship-granting organization means—(A)an organization that—(i)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code;(ii)provides qualifying scholarships to individual elementary and secondary students who—(I)reside in the State in which the eligible scholarship-granting organization is recognized; or(II)in the case of funds provided to the Secretary of the Interior, attending elementary schools or secondary schools operated or funded by the Bureau of Indian Education;(iii)allocates at least 90 percent of qualified contributions to qualifying scholarships on an annual basis; and(iv)provides qualifying scholarships to—(I)more than 1 eligible student;(II)more than 1 eligible family; and(III)different eligible students attending more than 1 education provider; or(B)an organization that—(i)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; and(ii)pursuant to State law, was able, as of January 1, 2021, to receive contributions that are eligible for a State tax credit if such contributions are used by the organization to provide scholarships to individual elementary and secondary students, including scholarships for attending private schools. (2)Emergency education freedom grant fundsThe term emergency education freedom grant funds means the amount of funds available under subsection (b)(1) for this section that are not reserved under subsection (c)(1). (3)Qualified contributionThe term qualified contribution means a contribution of cash to any eligible scholarship-granting organization.(4)Qualified expenseThe term qualified expense means any educational expense that is—(A)for an individual student’s elementary or secondary education, as recognized by the State; or(B)for the secondary education component of an individual elementary or secondary student’s career and technical education, as defined by section 3(5) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(5)). (5)Qualifying scholarshipThe term qualifying scholarship means a scholarship granted by an eligible scholarship-granting organization to an individual elementary or secondary student for a qualified expense. (6)SecretaryThe term Secretary means the Secretary of Education.(7)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.(b)Grants(1)Program authorizedFrom the funds appropriated to carry out this section, the Secretary shall carry out subsection (c) and award emergency education freedom grants to States with approved applications, in order to enable the States to award subgrants to eligible scholarship-granting organizations under subsection (d).(2)TimingThe Secretary shall make the allotments required under this subsection by not later than 30 days after the date of enactment of this Act.(c)Reservation and allotments(1)In generalFrom the amounts made available under subsection (b)(1), the Secretary shall—(A)reserve—(i)one-half of 1 percent for allotments for the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed among those outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purpose of this section; and(ii)one-half of 1 percent of such amounts for the Secretary of the Interior, acting through the Bureau of Indian Education, to be used to provide subgrants described in subsection (d) to eligible scholarship-granting organizations that serve students attending elementary schools or secondary schools operated or funded by the Bureau of Indian Education; and(B)subject to paragraph (2), allot each State that submits an approved application under this section the sum of—(i)the amount that bears the same relation to 20 percent of the emergency education freedom grant funds as the number of individuals aged 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals, as so determined, in all such States that submitted approved applications; and(ii)an amount that bears the same relationship to 80 percent of the emergency education freedom grant funds as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals, as so determined, in all such States that submitted approved applications.(2)Minimum allotmentNo State shall receive an allotment under this subsection for a fiscal year that is less than one-half of 1 percent of the amount of emergency education freedom grant funds available for such fiscal year. (d)Subgrants to eligible scholarship-Granting organizations(1)In generalA State that receives an allotment under this section shall use the allotment to award subgrants, on a basis determined appropriate by the State, to eligible scholarship-granting organizations in the State.(2)Initial timing(A)States with existing tax credit scholarship programBy not later than 30 days after receiving an allotment under subsection (c)(1)(B), a State with an existing, as of the date of application for an allotment under this section, tax credit scholarship program shall use not less than 50 percent of the allotment to award subgrants to eligible scholarship-granting organizations under subsection (a)(1)(B) in the State in proportion to the contributions received in calendar year 2019 that were eligible for a State tax credit if such contributions are used by the organization to provide scholarships to individual elementary and secondary students, including scholarships for attending private schools.(B)States without tax credit scholarship programsBy not later than 60 days after receiving an allotment under subsection (c)(1)(B), a State without a tax credit scholarship program shall use not less than 50 percent of the allotment to award subgrants to eligible scholarship-granting organizations in the State.(3)Uses of funds An eligible scholarship-granting organization that receives a subgrant under this subsection—(A)may reserve not more than 5 percent of the subgrant funds for public outreach, student and family support activities, and administrative expenses related to the subgrant; and(B)shall use not less than 95 percent of the subgrant funds to provide qualifying scholarships for qualified expenses only to individual elementary school and secondary school students who reside in the State in which the eligible scholarship-granting organization is recognized. (e)ReallocationA State shall return to the Secretary any amounts of the allotment received under this section that the State does not award as subgrants under subsection (d) by March 30, 2021, and the Secretary shall reallocate such funds to the remaining eligible States in accordance with subsection (c)(1)(B).(f)Rules of construction(1)In generalA qualifying scholarship awarded to a student from funds provided under this section shall not be considered assistance to the school or other educational provider that enrolls, or provides educational services to, the student or the student's parents.(2)Exclusion from income(A)Income taxesFor purposes of the Internal Revenue Code of 1986, gross income shall not include any amount received by an individual as a qualifying scholarship.(B)Federally funded programsAny amount received by an individual as a qualifying scholarship shall not be taken into account as income or resources for purposes of determining the eligibility of such individual or any other individual for benefits or assistance, or the amount or extent of such benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.(3)Prohibition of control over nonpublic education providers(A)(i)Nothing in this section shall be construed to permit, allow, encourage, or authorize any Federal control over any aspect of any private, religious, or home education provider, whether or not a home education provider is treated as a private school or home school under State law.(ii) This section shall not be construed to exclude private, religious, or home education providers from participation in programs or services under this section.(B)Nothing in this section shall be construed to permit, allow, encourage, or authorize a State to mandate, direct, or control any aspect of a private or home education provider, regardless of whether or not a home education provider is treated as a private school under State law.(C)No participating State shall exclude, discriminate against, or otherwise disadvantage any education provider with respect to programs or services under this section based in whole or in part on the provider’s religious character or affiliation, including religiously based or mission-based policies or practices.(4)Parental rights to use scholarshipsNo participating State shall disfavor or discourage the use of qualifying scholarships for the purchase of elementary and secondary education services, including those services provided by private or nonprofit entities, such as faith-based providers.(5)State and local authorityNothing in this section shall be construed to modify a State or local government’s authority and responsibility to fund education.(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary. 203.Back to Work Child Care grants(a)PurposeThe purpose of this section is to support the recovery of the United States economy by providing assistance to aid in reopening child care programs, and maintaining the availability of child care in the United States, so that parents can access safe care and return to work.(b)DefinitionsIn this section:(1)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, including any renewal of such declaration.(2)Eligible child care providerThe term eligible child care provider means—(A)an eligible child care provider as defined in section 658P(6)(A) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n(6)(A)); and (B)a child care provider that—(i)is license-exempt and operating legally in the State;(ii)is not providing child care services to relatives; and (iii)satisfies State and local requirements, including those referenced in section 658E(c)(2)(I) of the Child Care and Development Block Grant Act of 1990 ((42 U.S.C. 9858c)(c)(2)(I)).(3)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meanings given the terms in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).(4)Lead agencyThe term lead agency has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).(5)Qualified child care providerThe term qualified child care provider means an eligible child care provider with an application approved under subsection (g) for the program involved.(6)SecretaryThe term Secretary means the Secretary of Health and Human Services.(7)StateThe term State has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n). (c)Grants for child care programsFrom the funds appropriated to carry out this section, the Secretary shall make Back to Work Child Care grants to States, Indian tribes, and tribal organizations, that submit notices of intent to provide assurances under subsection (d)(2). The grants shall provide for subgrants to qualified child care providers, for a transition period of not more than 9 months to assist in paying for fixed costs and increased operating expenses due to COVID–19, and to reenroll children in an environment that supports the health and safety of children and staff.(d)Process for allocation of funds(1)AllocationAny funds that are appropriated to carry out this section shall be distributed by the Secretary to the Administration for Children and Families for distribution under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) in accordance with subsection (e)(2) of this section.(2)NoticeNot later than 7 days after funds are appropriated to carry out this section, the Secretary shall provide to States, Indian tribes, and tribal organizations a notice of funding availability, for Back to Work Child Care grants under subsection (c) from allotments and payments under subsection (e)(2). The Secretary shall issue a notice of the funding allocations for each State, Indian tribe, and tribal organization not later than 14 days after funds are appropriated to carry out this section.(3)Notice of intentNot later than 14 days after issuance of a notice of funding allocations under paragraph (1), a State, Indian tribe, or tribal organization that seeks such a grant shall submit to the Secretary a notice of intent to provide assurances for such grant. The notice of intent shall include a certification that the State, Indian tribe, or tribal organization will repay the grant funds if such State, Indian tribe, or tribal organization fails to provide assurances that meet the requirements of subsection (f) or to comply with such an assurance.(4)Grants to lead agenciesThe Secretary may make grants under subsection (c) to the lead agency of each State, Indian tribe, or tribal organization, upon receipt of the notice of intent to provide assurances for such grant.(5)Provision of assurancesNot later than 15 days after receiving the grant, the State, Indian tribe, or tribal organization shall provide assurances that meet the requirements of subsection (f).(e)Federal reservation; allotments and payments(1)ReservationThe Secretary shall reserve not more than 1 percent of the amount appropriated to carry out this section to pay for the costs of the Federal administration of this section. The amount appropriated to carry out this section and reserved under this paragraph shall remain available through fiscal year 2021.(2)Allotments and paymentsThe Secretary shall use the remaining portion of such amount to make allotments and payments, to States, Indian tribes, and tribal organizations that submit such a notice of intent to provide assurances, in accordance with paragraphs (1) and (2) of subsection (a), and subsection (b), of section 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m), for the grants described in subsection (c). (f)AssurancesA State, Indian tribe, or tribal organization that receives a grant under subsection (c) shall provide to the Secretary assurances that the lead agency will—(1)require as a condition of subgrant funding under subsection (g) that each eligible child care provider applying for a subgrant from the lead agency—(A)has been an eligible child care provider in continuous operation and serving children through a child care program immediately prior to March 1, 2020;(B)agree to follow all applicable State, local, and tribal health and safety requirements and, if applicable, enhanced protocols for child care services and related to COVID–19 or another health or safety condition; (C)agree to comply with the documentation and reporting requirements under subsection (h); and(D)certify in good faith that the child care program of the provider will remain open for not less than 1 year after receiving such a subgrant, unless such program is closed due to extraordinary circumstances, including a state of emergency declared by the Governor or a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191); (2)ensure eligible child care providers in urban, suburban, and rural areas can readily apply for and access funding under this section, which shall include the provision of technical assistance either directly or through resource and referral agencies or staffed family child care provider networks;(3)ensure that subgrant funds are made available to eligible child care providers regardless of whether the eligible child care provider is providing services for which assistance is made available under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) at the time of application for a subgrant;(4)through at least December 31, 2020, continue to expend funds provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) for the purpose of continuing payments and assistance to qualified child care providers on the basis of applicable reimbursements prior to March 2020;(5)undertake a review of burdensome State, local, and tribal regulations and requirements that hinder the opening of new licensed child care programs to meet the needs of the working families in the State or tribal community, as applicable; (6)make available to the public, which shall include, at a minimum, posting to an internet website of the lead agency—(A)notice of funding availability through subgrants for qualified child care providers under this section; and(B)the criteria for awarding subgrants for qualified child care providers, including the methodology the lead agency used to determine and disburse funds in accordance with subparagraphs (D) and (E) of subsection (g)(4); and(7)ensure the maintenance of a delivery system of child care services throughout the State that provides for child care in a variety of settings, including the settings of family child care providers. (g)Lead agency use of funds(1)In generalA lead agency that receives a Back to Work Child Care grant under this section—(A)shall use a portion that is not less than 94 percent of the grant funds to award subgrants to qualified child care providers as described in the lead agency’s assurances pursuant to subsection (f);(B)shall reserve not more than 6 percent of the funds to—(i)use not less than 1 percent of the funds to provide technical assistance and support in applying for and accessing funding through such subgrants to eligible child care providers, including to rural providers, family child care providers, and providers with limited administrative capacity; and(ii)use the remainder of the reserved funds to—(I)administer subgrants to qualified child care providers under paragraph (4), which shall include monitoring the compliance of qualified child care providers with applicable State, local, and tribal health and safety requirements; and(II)comply with the reporting and documentation requirements described in subsection (h); and(C)(i)shall not make more than 1 subgrant under paragraph (4) to a child care provider, except as described in clause (ii); and(ii)may make multiple subgrants to a qualified child care provider, if the lead agency makes each subgrant individually for 1 child care program operated by the provider and the funds from the multiple subgrants are not pooled for use for more than 1 of the programs. (2)Role of third partyThe lead agency may designate a third party, such as a child care resource and referral agency, to carry out the responsibilities of the lead agency, and oversee the activities conducted by qualified child care providers under this subsection. (3)Obligation and return of funds(A)Obligation(i)In generalThe lead agency shall obligate at least 50 percent of the grant funds in the portion described in paragraph (1)(A) for subgrants to qualified child care providers by the day that is 6 months after the date of enactment of this Act. (ii)WaiversAt the request of a State, Indian tribe, or tribal organization, and for good cause shown, the Secretary may waive the requirement under clause (i) for the State, Indian tribe, or tribal organization.(B)Return of fundsNot later than the date that is 12 months after a grant is awarded to a lead agency in accordance with this section, the lead agency shall return to the Secretary any of the grant funds that are not obligated by the lead agency by such date. The Secretary shall return any funds received under this subparagraph to the Treasury of the United States.(4)Subgrants(A)In generalA lead agency that receives a grant under subsection (c) shall make subgrants to qualified child care providers to assist in paying for fixed costs and increased operating expenses, for a transition period of not more than 9 months, so that parents have a safe place for their children to receive child care as the parents return to the workplace.(B)Use of fundsA qualified child care provider may use subgrant funds for—(i)sanitation and other costs associated with cleaning the facility, including deep cleaning in the case of an outbreak of COVID–19, of a child care program used to provide child care services;(ii)recruiting, retaining, and compensating child care staff, including providing professional development to the staff related to child care services and applicable State, local, and tribal health and safety requirements and, if applicable, enhanced protocols for child care services and related to COVID–19 or another health or safety condition; (iii)paying for fixed operating costs associated with providing child care services, including the costs of payroll, the continuation of existing (as of March 1, 2020) employee benefits, mortgage or rent, utilities, and insurance;(iv)acquiring equipment and supplies (including personal protective equipment) necessary to provide child care services in a manner that is safe for children and staff in accordance with applicable State, local, and tribal health and safety requirements;(v)replacing materials that are no longer safe to use as a result of the COVID–19 public health emergency;(vi)making facility changes and repairs to address enhanced protocols for child care services related to COVID–19 or another health or safety condition, to ensure children can safely occupy a child care facility;(vii)purchasing or updating equipment and supplies to serve children during nontraditional hours;(viii)adapting the child care program or curricula to accommodate children who have not had recent access to a child care setting;(ix)carrying out any other activity related to the child care program of a qualified child care provider; and(x)reimbursement of expenses incurred before the provider received a subgrant under this paragraph, if the use for which the expenses are incurred is described in any of clauses (i) though (ix) and is disclosed in the subgrant application for such subgrant. (C)Subgrant applicationTo be qualified to receive a subgrant under this paragraph, an eligible child care provider shall submit an application to the lead agency in such form and containing such information as the lead agency may reasonably require, including—(i)a budget plan that includes—(I)information describing how the eligible child care provider will use the subgrant funds to pay for fixed costs and increased operating expenses, including, as applicable, payroll, employee benefits, mortgage or rent, utilities, and insurance, described in subparagraph (B)(iii); (II)data on current operating capacity, taking into account previous operating capacity for a period of time prior to the COVID–19 public health emergency, and updated group size limits and staff-to-child ratios;(III)child care enrollment, attendance, and revenue projections based on current operating capacity and previous enrollment and revenue for the period described in subclause (II); and(IV)a demonstration of how the subgrant funds will assist in promoting the long-term viability of the eligible child care provider and how the eligible child care provider will sustain its operations after the cessation of funding under this section; (ii)assurances that the eligible child care provider will—(I)report to the lead agency, before every month for which the subgrant funds are to be received, data on current financial characteristics, including revenue, and data on current average enrollment and attendance; (II)not artificially suppress revenue, enrollment, or attendance for the purposes of receiving subgrant funding;(III)provide the necessary documentation under subsection (h) to the lead agency, including providing documentation of expenditures of subgrant funds; and(IV)implement all applicable State, local, and tribal health and safety requirements and, if applicable, enhanced protocols for child care services and related to COVID–19 or another health or safety condition; and (iii)a certification in good faith that the child care program will remain open for not less than 1 year after receiving a subgrant under this paragraph, unless such program is closed due to extraordinary circumstances described in subsection (f)(1)(D).(D)Subgrant disbursementIn providing funds through a subgrant under this paragraph—(i)the lead agency shall—(I)disburse such subgrant funds to a qualified child care provider in installments made not less than once monthly;(II)disburse a subgrant installment for a month after the qualified child care provider has provided, before that month, the enrollment, attendance, and revenue data required under subparagraph (C)(ii)(I) and, if applicable, current operating capacity data required under subparagraph (C)(i)(II); and (III)make subgrant installments to any qualified child care provider for a period of not more than 9 months; and(ii)the lead agency may, notwithstanding subparagraph (E)(i), disburse an initial subgrant installment to a provider in a greater amount than that subparagraph provides for, and adjust the succeeding installments, as applicable.(E)Subgrant installment amountThe lead agency—(i)shall determine the amount of a subgrant installment under this paragraph by basing the amount on—(I)(aa)at a minimum, the fixed costs associated with the provision of child care services by a qualified child care provider; and (bb)at the election of the lead agency, an additional amount determined by the State, for the purposes of assisting qualified child care providers with, as applicable, increased operating costs and lost revenue, associated with the COVID–19 public health emergency; and (II)any other methodology that the lead agency determines to be appropriate, and which is disclosed in reporting submitted by the lead agency under subsection (f)(6)(B);(ii)shall ensure that, for any period for which subgrant funds are disbursed under this paragraph, no qualified child care provider receives a subgrant installment that when added to current revenue for that period exceeds the revenue for the corresponding period 1 year prior; and(iii)may factor in decreased operating capacity due to updated group size limits and staff-to-child ratios, in determining subgrant installment amounts. (F)Repayment of subgrant fundsA qualified child care provider that receives a subgrant under this paragraph shall be required to repay the subgrant funds if the lead agency determines that the provider fails to provide the assurances described in subparagraph (C)(ii)(II), or to comply with such an assurance. (5)Supplement not supplantAmounts made available to carry out this section shall be used to supplement and not supplant other Federal, State, tribal, and local public funds expended to provide child care services, including funds provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) and State and tribal child care programs. (h)Documentation and reporting requirements(1)DocumentationA State, Indian tribe, or tribal organization receiving a grant under subsection (c) shall provide documentation of any State or tribal expenditures from grant funds received under subsection (c) in accordance with section 658K(b) of the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858i(b)), and to the independent entity described in that section.(2)Reports(A)Lead agency reportA lead agency receiving a grant under subsection (c) shall, not later than 12 months after receiving such grant, submit a report to the Secretary that includes for the State or tribal community involved a description of the program of subgrants carried out to meet the objectives of this section, including—(i)a description of how the lead agency determined—(I)the criteria for awarding subgrants for qualified child care providers, including the methodology the lead agency used to determine and disburse funds in accordance with subparagraphs (D) and (E) of subsection (g)(4); and(II)the types of providers that received priority for the subgrants, including considerations related to—(aa)setting;(bb)average monthly revenues, enrollment, and attendance, before and during the COVID–19 public health emergency and after the expiration of State, local, and tribal stay-at-home orders; and(cc)geographically based child care service needs across the State or tribal community; and(ii)the number of eligible child care providers in operation and serving children on March 1, 2020, and the average number of such providers for March 2020 and each of the 11 months following, disaggregated by age of children served, geography, region, center-based child care setting, and family child care setting;(iii)the number of child care slots, in the capacity of a qualified child care provider given applicable group size limits and staff-to-child ratios, that were open for attendance of children on March 1, 2020, the average number of such slots for March 2020 and each of 11 months following, disaggregated by age of children served, geography, region, center-based child care setting, and family child care setting;(iv)(I)the number of qualified child care providers that received a subgrant under subsection (g)(4), disaggregated by age of children served, geography, region, center-based child care setting, and family child care setting, and the average and range of the amounts of the subgrants awarded; and(II)the percentage of all eligible child care providers that are qualified child care providers that received such a subgrant, disaggregated as described in subclause (I); and(v)information concerning how qualified child care providers receiving subgrants under subsection (g)(4) used the subgrant funding received, disaggregated by the allowable uses of funds described in subsection (g)(4)(B). (B)Report to CongressNot later than 90 days after receiving the lead agency reports required under subparagraph (A), the Secretary shall make publicly available and provide to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report summarizing the findings of the lead agency reports.(i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the activities under this section. (j)Exclusion from incomeFor purposes of the Internal Revenue Code of 1986, gross income shall not include any amount received by a qualified child care provider under this section. 204.National emergency educational waivers(a)In generalNotwithstanding any other provision of law, the Secretary of Education (referred to in this section as the Secretary) may waive any statutory or regulatory provision described under subsection (b)(1)(A) if the Secretary determines that such a waiver is necessary and appropriate due to the qualifying emergency.(b)Applicable provisions of law(1)Waivers(A)In generalThe Secretary shall waive any of the following statutory or regulatory requirements for a State educational agency, local educational agency, Indian tribe, or school, if the Secretary determines that such a waiver is necessary and appropriate as described in subsection (a), under the following provisions of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.): (i)Section 1118(a) and section 8521.(ii)Section 1127.(iii)Section 4106(d).(iv)Subparagraphs (C), (D), and (E) of section 4106(e)(2).(v)Section 4109(b).(vi)The definition under section 8101(42) for purposes of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).(B)Applicability to charter schoolsAny waivers issued by the Secretary under this section shall be implemented—(i)for all public schools, including public charter schools, within the boundaries of the recipient of the waiver;(ii)in accordance with State charter school law; and(iii)pursuant to section 1111(c)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(5)).(C)Rehabilitation ActThe Secretary shall comply as follows if the Secretary determines such action necessary and appropriate: (i)Waiver of the pre-ets 15 percent reservation of fundsThe Secretary shall allow the required 15 percent set-aside for pre-employment transition services (PreETS) provided under section 110(d) of the Rehabilitation Act of 1973 (29 U.S.C. 730(d)) to be available for expenditure for other vocational rehabilitation services. (ii)Maintenance of effortDuring the course of the qualifying emergency, the Secretary shall waive the maintenance of effort requirement described in section 111(a)(2)(B) of the Rehabilitation Act of 1973 (29 U.S.C. 731(a)(2)(B)). (2)LimitationThe Secretary shall not waive under this section any statutory or regulatory requirements relating to applicable civil rights laws.(c)State and local requests for waivers(1)In generalA State educational agency, local educational agency, Indian tribe, or school that desires a waiver from any statutory or regulatory provision described under subsection (b)(1), may submit a waiver request to the Secretary in accordance with this subsection.(2)Requests submittedA request for a waiver under this subsection shall—(A)identify the Federal programs affected by the requested waiver;(B)describe which Federal statutory or regulatory requirements are to be waived; and(C)describe how the emergency involving Federal primary responsibility determined to exist by the President under the section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19) prevents or otherwise restricts the ability of the State educational agency, local educational agency, Indian tribe, or school to comply with such statutory or regulatory requirements.(3)Secretary approval(A)In generalExcept as provided under subparagraph (B), the Secretary shall approve or disapprove a waiver request submitted under paragraph (1) not more than 30 days after the date on which such request is submitted.(B)ExceptionsThe Secretary may disapprove a waiver request submitted under paragraph (1), only if the Secretary determines that—(i)the waiver request does not meet the requirements of this section;(ii)the waiver is not permitted pursuant to subsection (b)(1); or(iii)the description required under paragraph (2)(C) provides insufficient information to demonstrate that the waiving of such requirements is necessary or appropriate consistent with subsection (a).(4)Duration(A)In generalExcept as provided in subparagraph (B), a waiver approved by the Secretary under this subsection may be for a period not to exceed 1 academic year.(B)ExtensionThe Secretary may extend the period described under subparagraph (A) if the State educational agency, local educational agency, Indian tribe, or school demonstrates to the Secretary that extending the waiving of such requirements is necessary and appropriate consistent with subsection (a).(d)Reporting and publication(1)Notifying congressNot later than 7 days after granting a waiver under this section, the Secretary shall notify the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives of such waiver.(2)PublicationNot later than 30 days after granting a waiver under this section, the Secretary shall publish a notice of the Secretary’s decision in the Federal Register and on the website of the Department of Education.(e)Transition from part c to part bNotwithstanding any other provision of law, the Secretary may authorize services provided under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) to continue for an individual during the delayed transition to services under part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.) evaluation timeline so that such individual may continue to receive services after the individual’s third birthday under such part C and until a part B of such Act evaluation is completed and an eligibility determination made.(f)Personnel development scholarshipsNotwithstanding any other provision of law, the Secretary may grant a deferral of the work or repayment requirements or allow credit to be given for the service obligation under section 662(h)(1) of the Individuals with Disabilities Education Act (20 U.S.C. 1462(h)(1)), if employment was interrupted by the COVID–19 national emergency.(g)Rule of constructionNothing in this section shall be construed to alter any State educational agency or local educational agency obligation under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) during any period that is not a qualifying emergency. (h)Qualifying emergencyIn this section, the term qualifying emergency means, a period during which—(1)a public health emergency has been declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(2)a Governor of a State or territory has declared a state of emergency;(3)a Governor of a State or territory, mayor, or a local health official has determined that in-person meetings, education or and services are not permissible or safe due to the risk of disease; or(4)the President has declared a—(A)major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(B)national emergency under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.). 205.Waivers for career, technical, and adult education(a)DefinitionsIn this section:(1)Eligible agencyThe term eligible agency means—(A)an eligible agency as defined under section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302); or(B)an eligible agency as defined under section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272).(2)Qualifying emergency The term qualifying emergency means—(A)a public health emergency related to the coronavirus declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(B)an event related to the coronavirus for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(C)a national emergency related to the coronavirus declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.).(3)SecretaryThe term Secretary means the Secretary of Education.(b)WaiverNotwithstanding any other provision of law, the Secretary may, upon the request of an eligible agency, waive any statutory or regulatory provision described under paragraph (1) or (2) of subsection (c), if the Secretary determines that such waiver is necessary and appropriate due to a qualifying emergency.(c)Applicable provisions of law(1)Period of availability of funds(A)In generalThe Secretary shall create an expedited application process to request a waiver and the Secretary may waive any statutory or regulatory requirements, except as provided under subparagraph (B), for an eligible agency that govern the period of time during which the eligible agency may obligate funds, including the requirement under section 421(b) of the General Education Provisions Act (20 U.S.C. 1225(b)) (commonly know as the Tydings Amendment), if the Secretary determines that such a waiver is necessary and appropriate as described in subsection (b).(B)RestrictionThe Secretary may not, pursuant to the authority under subparagraph (A), waive the requirement provided under section 1552 of title 31, United States Code.(2)State and locally requested waiversFor an eligible agency—(A)that receives funds under a program authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101), the Secretary may waive statutory and regulatory requirements—(i)under section 222(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3302(a)); and(ii)related to the requirement that an application be submitted to the eligible agency under section 107(d)(11)(B)(i)(I) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122(d)(11)(B)(i)(I)); and(B)that receives funds under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Secretary may waive statutory and regulatory requirements— (i)related to the pooling of funds under section 135(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(c)); and(ii)related to the definition of the term professional development as defined in section 3(40) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(40)) .(3)Applicability to charter schoolsAny waivers issued by the Secretary under this section shall be implemented, as applicable—(A)for all public schools, including public charter schools, within the boundaries of the recipient of the waiver; and(B)in accordance with State charter school law.(4)LimitationNothing in this title shall be construed to allow the Secretary to waive any statutory or regulatory requirements under applicable civil rights laws.(d)Additional waiverFor any State educational agency or Indian Tribe that requested a waiver under section 3511(c) of the CARES Act (Public Law 116–136) prior to the date of enactment of this Act, the Secretary may waive statutory and regulatory requirements under the provisions of law described in subsection (c)(2) without an additional waiver application. 206.Additional workforce activities(a)DefinitionsIn this section:(1)Qualifying emergencyThe term qualifying emergency means—(A)a public health emergency related to the coronavirus declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(B)an event related to the coronavirus for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191); or(C)a national emergency related to the coronavirus declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.).(2)SecretaryThe term Secretary means the Secretary of Labor. (3)Workforce innovation and opportunity act termsExcept as otherwise provided in this section, the terms in this section have the meanings given to terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(b)Incumbent worker trainingNotwithstanding section 134(d)(4)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(4)(A)(i)), during a qualifying emergency, a local board may reserve and use not more than 40 percent of the funds specified in that section to pay for the Federal share of the cost of providing training through a training program for incumbent workers carried out in accordance with section 134(d)(4) of such Act (29 U.S.C. 3174(d)(4)).(c)Transitional jobsNotwithstanding the percentage specified in section 134(d)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(5)), during a qualifying emergency, a local board may reserve and use not more than 40 percent of the funds specified in that section to pay for the Federal share of the cost of providing transitional jobs described in that section. (d)Job Corps(1)EligibilityIn the case of an individual who is seeking to enroll in the Job Corps and who will turn 25 during a qualifying emergency, the Secretary shall apply section 144(a)(1)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3194(a)(1)(A)) by substituting may be individuals who are not less than age 22 and not more than age 24 on the date of enrollment, or who turned 24 during a qualifying emergency for may be not less than age 22 and not more than age 24 on the date of enrollment.(2)EnrollmentFor the purposes of the Job Corps, in the case of a qualifying emergency, the Secretary may make an exception, on the basis of the impact of the qualifying emergency, to requirements on maximum enrollment length under sections 146 and 148(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3196, 3198(c)), and the requirements on the length of provision of graduate services under section 148(d) of such Act (29 U.S.C. 3198(d)).(e)Youthbuild(1)EligibilityNotwithstanding section 171(e)(1)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(e)(1)(A)(i)), an individual seeking to participate in a YouthBuild program and who will turn 25 during a qualifying emergency is eligible to so participate if the individual meets the other requirements of section 171(e)(1) of such Act (29 U.S.C. 3226(e)(1)).(2)Participation limitationThe Secretary may waive the requirements of section 171(e)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(e)(2)) to allow an eligible individual described in such section to participate in a YouthBuild program for a period of more than 24 months if such individual’s participation was interrupted or otherwise impacted by a qualifying emergency.(f)Youth workforce investment activities(1)AllocationFrom funds appropriated to carry out this subsection, the Secretary shall make available such funds to States and other eligible entities for youth workforce investment activities in accordance with subparagraphs (A), (B), and (C) of section 127(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)). Not later than 30 days after a State receives an allotment under this subsection, the Governor shall allocate the funds in accordance with section 128 of such Act (29 U.S.C. 3163). (2)Uses of fundsFunds provided under this subsection shall be used by a State and local areas to provide activities services for youth authorized under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164).(3)Priorities(A)In generalEach State and local area receiving funds under this subsection shall provide activities described in paragraph (1) while giving priority for out-of-school youth and youth (eligible under that section 129) who are members of more than one population listed in section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)). (B)Out-of-school youthNotwithstanding section 129(a)(4)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(4)(A)), for each State and local area receiving funds provided under this subsection, not less than 75 percent of funds allotted shall be used to provide youth workforce investment activities under this subsection for out-of-school youth.(g)Reentry employment opportunitiesThe Secretary shall award funds appropriated to carry out this subsection consistent with the Reentry Employment Opportunities program established by the Secretary under section 169 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224). The funds shall be used to support reentry employment opportunities for youth and young adults who were or are involved in the criminal justice or juvenile justice system, formerly incarcerated adults, and former offenders. (h)Dislocated workers assistance national reserveThe Secretary shall award funds appropriated to carry out this subsection consistent with sections 168(b), 169(c) (except for the 10 percent limitation provided under such section), and 170 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3223(b), 3224(c), 3225). The recipients shall use the funds to prevent, prepare for, and respond to a qualifying emergency. (i)Apprenticeship grants(1)Uses of fundsFrom funds appropriated to carry out this subsection, the Secretary shall award grants, contracts, or cooperative agreements to eligible entities, as determined by the Secretary, on a competitive basis to establish or expand apprenticeship programs, including pre-apprenticeship programs, youth apprenticeship programs, and Industry-Recognized Apprenticeship Programs carried out under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(2)ApplicationTo be eligible to receive a grant or enter into a contract or cooperative agreement under this subsection, an entity shall submit an application at such time, in such manner, and containing such information as the Secretary shall determine to be appropriate.(3)Industry-recognized apprenticeship programsNotwithstanding any other provision of law, the Secretary may use any amount appropriated to the Secretary under the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123), the Families First Coronavirus Response Act (Public Law 116–127), the CARES Act (Public Law 116–136), the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), and this Act to provide financial assistance for an Industry-Recognized Apprenticeship Program carried out under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(j)Authorization of appropriations(1)Youth workforce investment activitiesThere is authorized to be appropriated to carry out subsection (f) such sums as may be necessary for the period of fiscal years 2020 through 2022.(2)Reentry Employment OpportunitiesThere is authorized to be appropriated to carry out subsection (g) such sums as may be necessary for the period of fiscal years 2020 through 2022.(3)National dislocated worker grantsThere is authorized to be appropriated to carry out subsection (h) such sums as may be necessary for the period of fiscal years 2020 through 2022.(4)Apprenticeship grantsThere is authorized to be appropriated to carry out subsection (i) such sums as may be necessary for the period of fiscal years 2020 through 2022.207.Workforce recovery and training services(a)DefinitionsIn this section:(1)Qualifying emergencyThe term qualifying emergency means—(A)a public health emergency related to the coronavirus declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(B)an event related to the coronavirus for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191); or(C)a national emergency related to the coronavirus declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.).(2)SecretaryThe term Secretary means the Secretary of Labor.(3)Workforce innovation and opportunity act termsExcept as otherwise provided in this section, the terms in this section have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(b)Distribution of funds(1)Allotment to StatesFrom funds appropriated to carry out this section and not reserved under subsection (e)(4), not later than 45 days after receiving the appropriated funds, the Secretary shall make allotments to States in accordance with the formula described in section 132(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(b)(2)(B)) and make the reservation for and provide assistance to outlying areas in accordance with section 132(b)(2)(A) of such Act (29 U.S.C. 3172(b)(2)(A)). (2)Allocation to local areasNot later than 30 days after a State receives an allotment under paragraph (1), the Governor shall—(A)reserve 40 percent of the allotment funds to carry out activities under subsection (c)(1); and(B)allocate the remainder of the funds to local areas in accordance with section 133(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(2)(B)) to enable the local areas to carry out activities under subsection (c)(2).(c)Uses of funds(1)State use of funds(A)In generalFrom the funds reserved under subsection (b)(2)(A), the Governor—(i)shall allocate not less than 50 percent of the funds to the local areas most significantly impacted by a qualifying emergency, as determined by the Governor, to enable the local areas to carry out activities under paragraph (2); and(ii)with the funds that are not allocated under clause (i) or reserved under subparagraph (B), may—(I)carry out rapid response activities described in section 134(a)(2)(A) of the Workforce Innovation and Opportunity (29 U.S.C. 3174(a)(2)(A));(II)carry out activities to facilitate remote access to employment and training activities, including career services, through a one-stop center;(III)in coordination with local areas, carry out activities necessary to expand online learning opportunities, and make available resources to support or allow for online service delivery, including online delivery of training services, by providers identified as eligible providers of training services under subsection (d) or (h) of section 122 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152); (IV)assist local boards through the purchase of technology, supplies, and online training materials for distribution or use by local areas; and(V)expand the list of eligible providers of training services established under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)), including through the addition of online providers of training services.(B)LimitationNot more than 5 percent of the funds reserved under subsection (b)(2)(A) shall be used by the State for administrative activities related to carrying out this section.(2)Local uses of fundsFunds allocated to a local area under subsection (b)(2)(B) or paragraph (1)(A)(i)—(A)shall be used for—(i)the provision of in-person and virtual training services, aligned with industry needs, that shall include— (I)on-the-job training, for which the local board may take into account the impact of a qualifying emergency as a factor in determining whether to increase the amount of a reimbursement to an amount of up to 75 percent of the wage rate of a participant in accordance with section 134(c)(3)(H) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(H));(II)customized training, for which the local board may take into account the impact of a qualifying emergency as a factor in determining the portion of the cost of training an employer shall provide;(III)transitional jobs as described in section 134(d)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(5)) (but for adults or dislocated workers determined eligible by a one-stop operator or one-stop partner), including positions in contact tracing, public health, or infrastructure, if provision of the jobs does not displace any currently employed employee (as of the date of the participation in the transitional job); and(IV)incumbent worker training described in section 134(d)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(4)) to support worker retention;(ii)training services provided through individual training accounts, which, notwithstanding section 122 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152), eligible individuals may obtain from providers identified as eligible providers of training services under subsection (d) or (h) of that section 122 or from another provider of in-demand skills that is identified by the State board or local board involved; (iii)short-term training—(I)in which a current employee (as of the date of the participation), including an employee participating in a transitional job described in clause (i)(III), may participate;(II)for which the participant may receive an employer-sponsored individual training account;(III)for which the employer agrees to pay—(aa)not less than 10 percent of the costs of such training in the case of an employer eligible that is a small business concern, as defined in section 3(a) of the Small Business Act (15 U.S.C. 632(a)); and(bb)not less than 20 percent of such costs in the case of any other employer; and(IV)for which the participant is provided the opportunity to choose a provider from among the providers identified as eligible providers of training services under subsection (d) or (h) of section 122 of the Workforce Innovation and Opportunity Act or a provider identified by the employer as having the ability to provide the skills necessary for the individual to be hired permanently or to advance the individual's career; and(iv)short-term training in fields in which the local area needs workers to meet the demands for health care, direct care, and frontline workers responding to a qualifying emergency; and(B)may be used for—(i)the establishment and expansion of partnerships with public and private entities to support online programs of training services—(I)which programs are identified under section 122 of the Workforce Innovation and Opportunity Act and lead to an industry-recognized credential in high-skill, high-wage, or in-demand industry sectors or occupations, in areas such as technology, health care, direct care, and manufacturing; and (II)through which the partnerships may provide for the cost of an assessment related to obtaining such credential;(ii)providing training services that are aligned with the needs of local industry and recognized by employers;(iii)expanding access to individualized career services, which include—(I)in-person and virtual employment and reemployment services to help individuals find employment; and(II)career navigation supports to enable workers to find new pathways to high-skill, high-wage, or in-demand industry sectors and occupations and the necessary training to support those pathways; and(iv)providing access to technology, including broadband service and devices to enable individuals served under this section to receive online career and training services. (3)Minimum amount for trainingNot less than 50 percent of the funds made available under subsection (b)(2)(B) and paragraph (1)(A)(i) shall be used to provide training services described in paragraph (2)(A).(d)Reallocation(1)Local fundsEach local board shall return to the Governor any funds received under this section that the local board does not obligate within 1 year after receiving such funds. The Governor shall reallocate such returned funds, to the local areas that are not required to return funds under this paragraph, in accordance with subsection (c)(1)(A).(2)State fundsEach Governor shall return to the Secretary any funds received under this section that the Governor does not obligate within 2 years after receiving such funds. The Secretary shall reallot such returned funds to the States that are not required to return funds under this paragraph, in accordance with subsection (b)(1).(e)General Provisions(1)Eligible individuals(A)In generalExcept as otherwise specified in this section, to be eligible to receive services authorized under this section an individual shall be an adult or dislocated worker.(B)Individuals eligible to receive services through individual training accountsTo be eligible to receive training services through an individual training account or employer-sponsored individual training account described in subsection (c)(2)(A)(iii), an eligible individual shall be an adult, or dislocated worker—(i)who, after an in-person or virtual interview, evaluation, or assessment, and career planning, has been determined by a one-stop operator or one-stop partner, as appropriate, to—(I)be unlikely to obtain or retain employment with wages comparable to or higher than wages from previous employment, solely through the career services available through the one-stop center; and(II)have the skills and qualifications to successfully participate in the selected program of training services; and(ii)who selects a program of training services that are directly linked to the employment opportunities in the local area, or in another area to which the adult or dislocated worker is willing to commute or relocate.(2)Special rules(A)AdministrationExcept as otherwise provided in this section, the provisions of subtitle E of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241 et seq.) shall apply to funds provided under this section.(B)Single State local areaIn any case in which a State is designated as a local area pursuant to section 106(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3121(d)), the State board shall carry out the functions of a local board as specified in this section. (3)Program oversightThe Governor, in partnership with local boards and the chief elected officials for local areas, shall—(A)conduct oversight for the activities authorized under this section; and(B)ensure the appropriate use and management of the funds provided under this section.(4)Program administrationThe Secretary shall reserve not more than $15,000,000 of the funds appropriated to carry out this section, as necessary, for program administration and management through the Department of Labor to support the administration of funds provided under this section and evaluation of activities authorized under this section.(f)Reports(1)State reportEach State shall prepare and submit to the Secretary a report that includes information specifying—(A)the number and percentage of participants in activities under this section who received funds for training services;(B)the types of training programs provided under this section; and(C)outcomes for the State for activities carried out under this section relating to the primary indicators of performance under subclauses (I), (II), and (III) of section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)). (2)Secretary’s reportUpon receipt of a report under paragraph (1), the Secretary shall transmit such report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for the period of fiscal years 2020 through 2022. 208.Impact Aid provisionsDue to the public health emergency relating to COVID–19 and notwithstanding sections 7002(j) and 7003(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702(j), 7703(c)), a local educational agency desiring to receive a payment under section 7002 or 7003 of such Act (20 U.S.C. 7702, 7703) for fiscal year 2022 that also submitted an application for such payment for fiscal year 2021 may, in the application submitted under section 7005 of such Act (20 U.S.C. 7705) for fiscal year 2022—(1)with respect to a requested payment under section 7002 of such Act, use the Federal property valuation data relating to calculating such payment that was submitted by the local educational agency in the application for fiscal year 2021;(2)with respect to a requested payment under section 7003 of such Act, use the student count data relating to calculating such payment that was submitted by the local educational agency in the application for fiscal year 2021, provided that for purposes of the calculation of payments for fiscal year 2022 under section 7003(b)(1) of such Act, such payments shall be based on utilizing fiscal year 2020 data (from academic year 2018–2019) to include total current expenditures, local contribution rates, and per pupil expenditures; or(3)with respect to a requested payment under section 7002 or 7003 of such Act, use the student count or Federal property valuation data relating to calculating such payment for the fiscal year required under section 7002(j) or 7003(c) of such Act, as applicable.209.Amendments to education provisions of CARESSubtitle B of title III of the Coronavirus Aid, Relief, and Economic Security Act is amended as follows:(a)Campus-Based aid waiversSection 3503 is amended—(1)in subsection (a), by inserting and a nonprofit organization providing employment under section 443(b)(5) of such Act after waive the requirement that a participating institution of higher education; and(2) in subsection (b), by inserting , or through the end of the 2020–2021 award year, whichever is later, after during a period of a qualifying emergency.(b)Federal work-Study during a qualifying emergencySection 3505 is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by inserting the equivalent of before one academic year;(B)in paragraph (1), by inserting in each term the student is awarded work-study after as a one time grant; and(C)in paragraph (2), by striking or was not completing the work obligation necessary to receive work study funds under such part prior to the occurrence of the qualifying emergency; and(2)in subsection (b)(2), by inserting or was awarded Federal work-study from such eligible institution and was unable to begin such work obligation due to an institution operating solely through distance education or due to an institution providing fewer work-study positions because of the qualifying emergency after for such academic year. (c)Continuing education at affected foreign institutionsSection 3510 is amended—(1)in subsection (a), by inserting or for the duration of the qualifying emergency after the foreign institution is located; (2)in subsection (b), by striking for the duration of the emergency or disaster affecting the institution as described in subsection (a) or the duration of the qualifying emergency and the following payment period and inserting for the duration of the emergency or disaster declared by the applicable government authorities as described in subsection (a), the duration of the qualifying emergency and the following payment period, or the end of the 2020–2021 award year, whichever is later,; (3)in subsection (c), by inserting emergency or disaster declared by the applicable government authorities as described in subsection (a) or the after thereafter for the duration of the; and(4)in subsection (d)—(A)in paragraph (1), by striking duration of a qualifying emergency and the following payment period and inserting for the duration of the emergency or disaster declared by the applicable government authorities as described in subsection (a), the duration of the qualifying emergency and the following payment period, or the end of the 2020–2021 award year, whichever is later,; and(B)in paragraph (4), by inserting emergency or disaster declared by the applicable government authorities as described in subsection (a) or the after for the duration of the.(d)Temporary relief for Federal Student Loan BorrowersSection 3513 is amended—(1)by redesignating subsections (c) through (g), as subsections (d) through (h), respectively; and(2)by inserting after subsection (b) the following:(c)In-School defermentThe provisions of subsections (a) and (b) shall apply to loans for borrowers who are in a period of in-school deferment described in section 455(f)(2)(A) of such Act (20 U.S.C. 1087e(f)(2)(A))..(e)Service obligations for teachers and other professionalsSection 3519 is amended—(1)in the section heading by inserting and other professionals after teachers; and(2)by adding at the end the following:(c)Federal Perkins LoansNotwithstanding section 465 of the Higher Education Act of 1965 (20 U.S.C. 1087ee), the Secretary shall waive the requirements of such section in regards to full-time service and shall consider service as fulfilling the requirement for a complete year of service under such section, if the service of a borrower was interrupted due to a qualifying emergency..(f)Calculation of expected family contributionSubtitle B of title III of the Coronavirus Aid, Relief, and Economic Security Act is further amended by adding at the end the following:3520.Calculation of expected family contributionThe Secretary of Education shall not consider any funds received by a student (or the applicable spouse or parent of a student) under this Act when calculating the Expected Family Contribution for the purposes of a student’s amount of need under section 471 of the Higher Education Act of 1965 (20 U.S.C. 1087kk)..(g)Professional judgment for Federal Student Aid during the 2020–2021 and 2021–2022 award yearsSubtitle B of title III of the Coronavirus Aid, Relief, and Economic Security Act is further amended by adding at the end the following:3521.Professional judgment for Federal Student Aid during the 2020–2021 and 2021–2022 award years(a)In GeneralFor the purposes of making a professional judgment under section 479A of the Higher Education Act of 1965 (20 U.S.C. 1087tt), financial aid administrators may—(1) determine that the income earned from work for an independent student is zero, if the student can provide paper or electronic documentation of receipt of unemployment benefits or confirmation that an application for unemployment benefits was submitted; and(2)make appropriate adjustments to the income earned from work for a student, parent, or spouse, as applicable, based on the totality of the family’s situation, including consideration of unemployment benefits.(b)Unemployment documentationFor the purposes of documenting unemployment under subsection (a), such documentation shall be accepted if such documentation is submitted not more than 90 days from the date on which such documentation was issued, except if a financial aid administrator knows that the student, parent, or spouse, as applicable, has already obtained other employment.(c)Program reviewsThe Secretary of Education shall make adjustments to the model used to select institutions of higher education participating in title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for program reviews in order to account for any rise in the use of professional judgment under section 479A of such Act during the 2020–2021 and 2021–2022 award years..(h)FAFSA Adjustments for the 2020–2021 and 2021–2022 award yearsSubtitle B of title III of the Coronavirus Aid, Relief, and Economic Security Act is further amended by adding at the end the following:3522.FAFSA Adjustments for the 2020–2021 and 2021–2022 award yearsThe Secretary of Education shall add a question on the Free Application for Federal Student Aid described in section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) for the 2020–2021 and 2021–2022 award years. The question shall ask applicants (and, as applicable, the spouse or parents of an applicant) if the applicant (and, as applicable, the spouse or parents of an applicant) has lost significant income earned from work due to the COVID–19 national emergency. If an applicant affirms that income has been reduced, the Secretary shall direct the applicant to follow up with the financial aid administrator at the institution where the applicant plans to enroll to provide current income information. .